  Case 2:21-cv-00186-JRG Document 5 Filed 05/27/21 Page 1 of 3 PageID #: 81




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION
                                                §
 JAWBONE INNOVATIONS, LLC,                      §      Case No. 2:21-cv-00186
                                                §
                              Plaintiff,        §      JURY TRIAL DEMANDED
                                                §
            v.                                  §
                                                §
 SAMSUNG ELECTRONICS CO. LTD. and               §
 SAMSUNG ELECTRONICS AMERICA,                   §
 INC.,                                          §
                                                §
                              Defendants.       §


                  PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Jawbone Innovations, LLC states that it

has no parent corporation, and no publicly held corporation owns 10% or more of its stock.

Dated: May 27, 2021                                 Respectfully submitted,

                                                     /s/ Alfred R. Fabricant
                                                    Alfred R. Fabricant
                                                    NY Bar No. 2219392
                                                    Email: ffabricant@fabricantllp.com
                                                    Peter Lambrianakos
                                                    NY Bar No. 2894392
                                                    Email: plambrianakos@fabricantllp.com
                                                    Vincent J. Rubino, III
                                                    NY Bar No. 4557435
                                                    Email: vrubino@fabricantllp.com
                                                    FABRICANT LLP
                                                    411 Theodore Fremd Road, Suite 206 South
                                                    Rye, New York 10580
                                                    Telephone: (212) 257-5797
                                                    Facsimile: (212) 257-5796

                                                    Samuel F. Baxter
                                                    Texas State Bar No. 01938000
                                                    Email: sbaxter@mckoolsmith.com
                                                    Jennifer L. Truelove
                                                    Texas State Bar No. 24012906
Case 2:21-cv-00186-JRG Document 5 Filed 05/27/21 Page 2 of 3 PageID #: 82




                                       Email: jtruelove@mckoolsmith.com
                                       MCKOOL SMITH, P.C.
                                       104 E. Houston Street, Suite 300
                                       Marshall, Texas 75670
                                       Telephone: (903) 923-9000
                                       Facsimile: (903) 923-9099

                                       ATTORNEYS FOR PLAINTIFF
                                       JAWBONE INNOVATIONS, LLC
  Case 2:21-cv-00186-JRG Document 5 Filed 05/27/21 Page 3 of 3 PageID #: 83




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 27, 2021, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                            /s/ Alfred R. Fabricant
                                                Alfred R. Fabricant
